Citation Nr: 1709224	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  07-12 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for viral hepatitis, to include A and B, prior to March 6, 2014, and to a rating greater than 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974 and from November 1974 to January 1978. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued a noncompensable evaluation assigned for viral hepatitis (HAA positive) and denied service connection for hepatitis B.  

The Veteran testified at a personal hearing before a Veterans Law Judge (VLJ) in November 2010.  A transcript is of record.  

In February 2011, the Board remanded the following issues for additional development: entitlement to a compensable rating for viral hepatitis (hepatitis A positive); entitlement to service connection for hepatitis B; entitlement to service connection for hepatitis C; and whether the termination of disability compensation benefits from October 19, 2006, to August 8, 2007, based upon status as a fugitive felon, was proper.  

In a July 2011 decision, the RO in Roanoke restored the Veteran's previously terminated benefits back to October 19, 2006.  The Roanoke RO also granted service connection for hepatitis C in a July 2012 rating decision and determined that it would be rated with the Veteran's already-service-connected viral hepatitis.  The disability was recharacterized as viral hepatitis, to include A and B.  

In October 2013 the Board remanded the claim for evidentiary development.  

In December 2016 the Veteran was informed that the VLJ that presided at the November 2010 hearing was not available but the Veteran could have an additional hearing.  He was given 30 days within which to respond and, if he did not, the Board would assume that he did not want another hearing and proceed.  The Veteran did not respond and, thus, he is deemed not to desire another hearing. 

A February 2016 rating decision granted an increase from a noncompensable disability rating for the Veteran's service-connected hepatitis to 20 percent, effective March 6, 2014 (date of VA examination).  

An April 2016 rating decision proposed to discontinue entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) and entitlement to Dependents' Educational Assistance because the Veteran had not both executed and returned VA Form 21-4140, Employment Questionnaire, to verify employment status.  As yet, there has been no final rating decision effectuating the proposed actions.  Thus, such matters are not before the Board.  

In the 2013 Board remand it was noted that in a May 2013 correspondence the Veteran's daughter referenced a decision denying eligibility for back pay starting from September 1, 2011, to March 2, 2012, in regards to the beginning date of election for Dependents Educational Assistance (Chapter 35) benefits.  The Veteran's daughter indicated that this correspondence is a "notice of disagreement."  The 2013 Board remand noted that this decision was not in the paper claims folder or Virtual VA.  Thus, this matter was referred to the RO. 

After the 2013 Board remand, by RO letter dated January 6, 2014, the Veteran was informed that a reduction of his compensation was proposed because his daughter was on his award as a school dependent child and in receipt of Dependents' Educational Assistance at the same time which constituted a duplication of benefits, which was not permitted.  

In VA Form 21-4138, Statement in Support of Claim, dated February 12, 2014, the Veteran requested a hearing for a "possible overpayment" as was explained to him in VA correspondence dated January 6, 2014, "reference: 314/IPC/243/ND."  He also requested that the National Veterans Legal Services Program represent him at the "VAMC in Hampton, Virginia."  He reported that he did not realized that he was receiving monetary benefits for his daughter, who was currently attending college.  He asked that such benefits be terminated if he was not entitleded to them and if he had to make reimbursement for an overpayment he wanted any needed documents to arrange for a payment plan.  

Since it is not clear that there has as yet been any actual reduction of the Veteran's benefits, nor any hearing conducted, this matter is referred to the RO.  

The case has now been returned for further appellate consideration. 

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to May 15, 2009, the Veteran's hepatitis was manifested by arthralgia, easy fatigability and, occasionally, right upper quadrant pain but no vomiting, anorexia, malaise, minor weight loss, hepatomegaly or incapacitating episodes.  

2.  From May 15, 2006, until March 6, 2014, the Veteran's hepatitis was manifested by easy fatigability, right upper quadrant pain, as well as loss of appetite, with the latter equating to anorexia but no hepatomegaly or incapacitating episodes.  

3.  Since March 6, 2014, the Veteran's hepatitis has been manifested by fatigability, some loss of appetite, with the latter equating to anorexia, and right upper quadrant pain but no hepatomegaly or incapacitating episodes.  


CONCLUSIONS OF LAW

1.  Prior to May 15, 2009, the criteria for a compensable rating for viral hepatitis, to include A and B, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.21, Diagnostic Codes 7345 and 7354 (2016).  

2.  From May 15, 2006, until March 6, 2014, the criteria for no more than a 10 percent rating for viral hepatitis, to include A and B, were met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.21, Diagnostic Codes 7345 and 7354 (2016).  

3.  Since March 6, 2014, the criteria for no more than a 20 percent rating for viral hepatitis, to include A and B, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.21, Diagnostic Codes 7345 and 7354 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied as to the claim for  and increased rating for service-connected Hepatitis A was meet by RO letter in November 2005, and RO letter in August 2009 addressing claims for service connection for Hepatitis B and Hepatitis C.  

As to assistance, VA has provided information as to how the Veteran could provide evidence and testimony and how it would assist in obtaining evidence.  The Veteran presented testimony in November 2010.  VA has obtained available service treatment records (STRs); Social Security Administration (SSA) records; private treatment records; and VA medical records, including those requested in the Board remand in 2013. 

The examinations requested in the Board remands in 2011 and 2013 were conducted in April 2011, June 2012, and March 6, 2014.  The Board may assume the competence of VA examiners and the adequacy of a VA medical opinion unless either is challenged.  Here, the adequacy of the examinations and medical opinions is not challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).  

The VA examination reports are accepted as adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326.  An examination is adequate when there is a reasoned medical explanation connecting a clear conclusion with supporting data, so that evaluation of the claimed disability will be a fully informed one and does not require the Board to exercise independent medical judgment but allows the Board consider and weigh it against contrary opinions (although in this case there are no contrary opinions).  See generally Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (citing Green v. Derwinski, 1 Vet. App. 122, 124 (1991); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 301 (2008).  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Thus, the Board finds that, consistent with Bryant, Id., the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

The Board has thoroughly reviewed all the evidence and while obligated to provide supporting reasons and bases, it does not have to discuss, in detail, all of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380 - 81 (Fed. Cir. 2000).  This analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran must not assume that any evidence not explicitly discussed has been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000); and Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).

Background

On VA examination in November 2005 it was reported that the Veteran's hepatitis did not affect his general body health or body weight.  He did not have abdominal pain, but he had easy fatigability and arthralgia.  These symptoms occurred daily but were tolerable.  He reported that the condition did not cause incapacitation.  He had never vomited blood or passed tarry stools.  He had not required abdominal tapping and was not currently being treated for hepatitis.  It was reported that he had no functional impairment due to hepatitis, including not having lost any time from work.  On examination he was 72 inches tall and weighed 200 pounds.  There were no signs of jaundice.  His liver was not palpable and there was no tenderness.  There was no generalized muscle weakness or muscle wasting.  Laboratory studies revealed his red and white blood cell counts were low, which was considered clinically significant.  Liver function tests were within normal limits.  

On VA examination on May 15, 2009 it was reported that the Veteran's liver condition  caused easy fatigability, arthralgia, and loss of appetite but did not affect his body weight or cause gastrointestinal disturbance, nausea, vomiting, or jaundice.  He reported having right upper quadrant pain occasionally, and was associated with abdominal distension.  His symptoms occurred nearly constantly and were tolerable and the Veteran reported that the symptoms did not cause incapacitation.  He had never vomited blood but had passed black, tarry stools and his bleeding did not cause anemia.  He had not required any abdominal tapping.  He was not currently receiving any treatment for hepatitis.  

On physical examination the Veteran was 72 inches in height and weighed 186 pounds.  There were no signs of jaundice.  There was no abdominal tenderness, splenomegaly, ascites or liver enlargement, and no aortic aneurysm.  It was reported that his condition did not cause generalized muscle weakness or muscle wasting. Liver function tests showed no significant findings.  The diagnosis was viral hepatitis and the examiner stated that the condition was quiescent.  The Veteran did not have any other liver problems, e.g., chronic hepatitis, liver malignancy or cirrhosis.  A medical record in 1977 documented Hepatitis A, but not B, and he was told he had Hepatitis C four years ago but the examiner did not find any documentation of Hepatitis C.  There was no indication from current laboratory tests that he had active hepatitis.  

At the November 2010 hearing the Veteran testified that he was frequently tired and, every now and then, he had a little nausea.  Page 13 of the transcript.  Sometimes his ankles would swell.  Page 14.  He had some fatigue, jaundice of the eyes, and, now and then, nausea.  Pages 16 and 17.  

A VA abdominal echogram in February 2011 revealed findings suggestive of fatty infiltration of the liver and/or hepatocellular disease but no focal masses.  There was no significant interval change since September 2009.  

On official examination in April 2011 the Veteran reported having fatigue and loss of appetite, and having lost 10 pound over the past 2 months.  He did not have gastrointestinal disturbance, nausea, vomiting, jaundice or arthralgia.  His abdominal pain was generalized and occurred only occasionally, being described as a colic pain but there was no associated abdominal distension.  His symptoms occurred 2 or 3 times a year and were tolerable in severity.  He reported that his liver condition did not cause incapacitation.  He had never vomited blood and had not passed tarry stools.  He had not needed abdominal tapping and was not currently receiving any treatment for hepatitis.  He had a history of Hepatitis B and Hepatitis C.  He reported that when he contracted hepatitis in 1978 there was not test to determine which type of hepatitis he had.  He reported that his condition affected his overall functioning in that he tired easily, and that standing on his feet for long periods affected his working performance.  On physical examination he was 73 inches tall and weighed 205 pounds.  His maximum weight in the past year was 205 pounds, and the minimum weight was 180 pounds.  There was no evidence of icterus of his eyes.  There was no abdominal tenderness, splenomegaly, ascites or liver enlargement or aortic aneurysm.  Liver function tests showed no significant findings.  The examiner reported that the hepatitis was currently quiescent.  He did not have any other liver problems, such as liver malignancy or cirrhosis.  

On VA examination in June 2012 the diagnoses were Hepatitis A, Hepatitis B, and Hepatitis C.  Continuous medication was not required for control of his hepatitis.  He currently had no signs or symptoms of hepatitis or cirrhosis of the liver, including no fatigue, anorexia, arthralgia, malaise, nausea, vomiting, weight loss, right upper quadrant pain, hepatomegaly, dietary restrictions or indications of malnutrition.  He had not had any incapacitating episodes of symptoms of hepatitis in the last 12 months.  He did not have any signs or symptoms of cirrhosis of the liver.  He had not had a liver injury.  It was reported that his liver condition did not impact his ability to work.  

On VA examination on March 6, 2014, the diagnosis was Hepatitis C.  The Veteran was 72.5 inches tall and weighed 201 pounds.  He reported that his symptoms were that he became fatigued very easily and had some loss of appetite.  He related that he had intermittent right upper quadrant pain but had none at the time of the examination.  His hepatitis was currently active but continuous medication was not required for control of his hepatitis.  The examination report shows that he had daily fatigue, anorexia, and arthralgia.  He did not have malaise, nausea, vomiting, weight loss, right upper quadrant pain, hepatomegaly, dietary restrictions or indications of malnutrition.  He had not had any incapacitating episodes with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, or right upper quadrant pain, in the past 12 months.  He did not have signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  He had not had a liver transplant or liver injury or any peritoneal adhesions from a liver injury.  He had no surgical scars.  He had not had a liver biopsy but a blood study revealed anemia due to a low red blood cell count, hemoglobin, and hematocrit.  It was reported that the liver condition impacted his ability to work but it was noted that the Veteran reported that he had stopped working at age 50 due to his service-connected PTSD.  It was noted that a February 22, 2011 sonogram had found fatty infiltration of the liver and/or hepatocellular disease, but there had been no interval change since September 2009.  

The March 2014 examiner noted that the official examination in April 2011 had indicated that the Veteran had had hepatitis B since 1978, but that no tests were available at that time to determine the type of hepatitis; however, there was laboratory evidence which was positive for diagnostic evidence for Hepatitis C.  Also, an official examination in June 2012 had noted that Hepatitis B and Hepatitis C were non-severe impairments, both singly and in combination.  

Ratings Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate DCs which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).

When a disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease or injury in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. § 4.20.  However, the Court has held that "[a]n analogous rating...may be assigned only where the service-connected condition is 'unlisted.'"  Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (emphasis added).  The strict application of criteria in an analogous DC is not generally appropriate because analogous ratings under 38 C.F.R. § 4.20 requires only "closely analogous"-and not identical-functional impairment, anatomic localization, and symptoms between an unlisted and a listed disability.  See Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) (faulting the Board's strict application of DC criteria to a condition being rated by analogy).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different DCs.  See Esteban v. Brown, Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993). 

The Veteran and other laypersons are competent to testify on factual matters of which they have first-hand knowledge, such as symptoms of pain, and are competent to describe symptoms and their effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

38 C.F.R. § 4.114, Diagnostic Code 7345 provides the schedular criteria for rating chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).  

38 C.F.R. § 4.114, Diagnostic Code 7354 provides the schedular criteria for rating Hepatitis C (or non-A, non-B hepatitis).  

Both Diagnostic Codes 7345 and 7354 provide that when nonsymptomatic a noncompensable rating is warranted.  A 10 percent rating is warranted when there is intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  

A 20 percent rating is warranted when there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12 month period.  

A 40 percent rating is warranted when there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

A 60 percent rating is warranted when there is daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent rating is warranted when there is near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  

Note (1) to Diagnostic Code 7345 provides for evaluation of sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under DC 7354 and under a diagnostic code for sequelae. (See 38 C.F.R. § 4.14.).  Note (2) to Diagnostic Codes 7345 and 7354 provides that ''incapacitating episode'' means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. 

38 C.F.R. § 4.112 provides that for purposes of evaluating conditions in 38 C.F.R. § 4.114, the term ''substantial weight loss'' means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term ''minor weight loss'' means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term ''inability to gain weight'' means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  ''Baseline weight'' means the average weight for the two-year-period preceding onset of the disease.

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

The Veteran alleges that his service-connected hepatitis should be evaluated under either Diagnostic Code 7345 or Diagnostic Code 7354, whichever provides the higher rating.  His service-connected Hepatitis A and Hepatitis B have been rated under Diagnostic Code 7345, and the Hepatitis C rated under Diagnostic Code 7354.  However, 38 C.F.R. § 4.113 provides that "[t]here are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in [38 C.F.R.]§ 4.14."  

Prior to March 6, 2013

It is clear that prior to the March 6, 2014, VA rating examination, and even since then, the Veteran did not have any incapacitating episodes.  The VA rating examination in November 2005 shows that he complained of easy fatigability and arthralgia.  However, he did not complain of malaise or anorexia.  

However, on VA examination on May 15, 2009 the Veteran's complaints were of easy fatigability, right upper quadrant pain, as well as loss of appetite.  The latter equates to anorexia.  Thus, he had two of the three symptoms which warranted a 10 percent disability rating.  As such, a rating of no more than 10 percent is warranted as of May 15, 2009.  

From May 15, 2009 until the March 6, 2014, VA rating examinations in April 2011 and June 2012 provide conflicting information as to the Veteran's symptomatology.  The April 2011 examination shows that the continued to complain of fatigue, as well as weight loss and abdominal pain.  Whereas, the June 2012 rating examination found, essentially, that he had no symptoms, including fatigue and anorexia.  However, resolving all doubt in favor of the Veteran, a rating of 10 percent continued to be warranted until the time of the VA rating examination of March 6, 2014.  

Since March 6, 2014, the Veteran has complained of fatigability, some loss of appetite, and right upper quadrant pain.  However, while he had previously reported having had some weight loss, on examination in April 2011 when his minimum weight in the past year was 180 pounds, on VA examination in March 2014 he weighed 2101 pounds.  Thus, he had no minor weight loss, as defined by regulations, and there was also no evidence of hepatomegaly.  Accordingly, since the March 6, 2014 rating examination the preponderance of the evidence is against the assignment of an evaluation in excess of 20 percent.  

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because disability ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases when a rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  If both of these thresholds are met, the case is referred to the VA Director of Compensation for extraschedular consideration, which is reviewable by the Board (although the Board may not assigned an extraschedular rating in the first instance).  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  Addressing the adequacy of the schedular rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In Yancy v. McDonald, 27 Vet. App. 484 (2016) the Court rejected the contention that "[e]xtraschedular referral is always raised by the record when a veteran has multiple service-connected disabilities" [and that the Federal Circuit's decision in] Johnson [v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014)] does not make such a categorical holding."  Further, in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration the Board's jurisdiction was limited to only those service-connected disorders on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  

While the rating criteria for hepatitis do not specifically list virtually every possible symptom which may be experienced, they address the extent of involvement in determining the impact of the disabilities and the evidence before the Board does not establish that a mere description of the symptomatology which is not listed in the Rating Schedule necessarily creates a substantially different picture than that encompassed by the criteria for hepatitis.  As to any contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities and, so, that the Rating Schedule does not contemplate the total disability picture, this insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014) (nonprecedential memorandum decision).  Moreover, the rating criteria encompass incapacitating episodes.  

The Board finds that the schedular evaluations assigned for the Veteran's service-connected hepatitis are adequate in this case.  There is no persuasive evidence of occupational or functional impairment or other symptoms which are not already contemplated by the potentially applicable schedular criteria.  Specifically, the rating criteria adequately encompass the severity, if not all of the reported symptoms, of the Veteran's hepatitis.  Moreover, the rating criteria provide for ratings greater than those assigned which may be awarded should there be an increase in severity.  The Veteran has not described any unusual or exceptional features associated with his hepatitis or described how it affects him in an unusual or exceptional manner.  

The Board acknowledges that the service-connected hepatitis could have, at some time, resulted in time lost from work prior to his retirement and consequent loss of income but such pecuniary loss is the purpose of VA disability compensation based on average earning impairment and here the evidence does not show that the service-connected hepatitis interfered with employment beyond what is contemplated by the rating criteria.  

Therefore, the Board finds that the record does not reflect that the Veteran's service-connected hepatitis is so exceptional or unusual as to warrant referral for consideration of the assignment of any disability rating on an extraschedular basis and that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a compensable rating for viral hepatitis, to include A and B, prior to May 15, 2009, is denied.  

Entitlement to no more than a 10 percent rating from May 15, 2006, until March 6, 2014, for viral hepatitis, to include A and B, is granted, subject to applicable law and regulations governing the award of monetary benefits.  

Entitlement to a rating in excess of 20 percent since March 6, 2014, for viral hepatitis, to include A and B, is denied.  




____________________________________________
DEBORAH. W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


